Title: To Thomas Jefferson from George Divers, 1 January 1793
From: Divers, George
To: Jefferson, Thomas



Dr Sir
Albemarle County Virginia 1st. Jany 1793

I have been favord with yours of the 26th. Novemr. I would advise you to purchase One Still that will work 85 one of 45 and a Copper Kettle of Sixty Gallons. With these Stills and Boiler you may make from 70 too 80 Gallons of whisky ⅌ Week and feed 60 or 70 Hogs. The feeding that number of Hogs will be an object to you as it will save a considerable quantity of Indian Corn, from which Consideration I have been induced to recommend it to you to purchase Stills of the above size, that you may be able to keep them at work for 7 months in the year in which time they will Distill about 900 Bushls. of grain. If you wish to carry on the business to a greater extent you can add 10 or 15 Galls. to each Still but I would not exceed 100 Galls. for  the large or 70 Galls. for the small one. A pewter worm is better than Copper.
I am sorry to hear that wheat and Flour is not in demand to the Northward hope it will be Higher in the spring. Your friends in this part of the Country are well, Doctr. Gilmer I think in a better state of health than he has been since his attack of the palsy. I am Dr. Sir Yr. friend & Servt.

George Divers

